USDC SDNY

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
xX DATE FILED:__3/6/2020__
PAUL MAZZA,
Plaintiff, :
: 17-cv-6895 (LJL)
-\V- :
ORDER
CUMULUS MEDIA INC..,
Defendant. :
X

LEWIS J. LIMAN, United States District Judge:

This case has been randomly reassigned to me for all purposes. On January 3, 2018,
Defendant Cumulus Media Inc. filed a suggestion of bankruptcy, indicating that Defendant and
certain of its affiliates filed voluntary petitions for relief under 11 U.S.C. §§ 101-1532 in the U.S.
Bankruptcy Court for the Southern District of New York on November 29, 2017. Dkt. No. 12.

It is hereby ORDERED that no later than May 1, 2020, and at least every sixty (60) days

thereafter, Defendant file a letter on the docket providing an update as to the status of the

 

bankruptcy proceedings.
SO ORDERED.
a | en
Dated: March 6, 2020 ;
New York, New York LEWIS J. LIMAN

United States District Judge
